Title: William Denny, Franklin, and the Provincial Commissioners: Order to Pay Lewis Ourry, 29 March 1757
From: Denny, William,Franklin, Benjamin,Provincial Commissioners
To: Ourry, Lewis


March 29. 1757



Per Week



Col.
20s.
Pay to Lieut. Lewis Ourry, or Order, the Sum of Two Hundred and Forty-six Pounds Nine Shillings, being for the Discharge of the Quarters of 1 Col. 1 Lieut. Col. 1 Major, 7 Captains, 28 Subalterns, and 1 Surgeon, for 15 Weeks; 1 Capt. and 3 Lieuts. 17 Weeks; 2 Captains and 2 Lieuts. 3 Weeks, at the Rates in the Margin; it being according to Allowance made by the late Commissioners.


Lieut. Col.
19s.


Major
16s.


Capts.
9s.


Subalterns
6s.


Surgeon
6s.


£246. 9s. 0d.






John Baynton
William Denny


John Mifflin
B Franklin


Jon Hughes
Jos Fox


Wm: Masters
Jos. Galloway


To The Trustees of the General Loan Office of the Province of Pennsylvania

